299 F.2d 937
Arthur J. GOLDBERG, Secretary of Labor, United States Department of Laborv.Thomas BATTLES, Appellant.
No. 13776.
United States Court of Appeals Third Circuit.
Argued March 8, 1962.
Decided March 19, 1962.

Appeal from the United States District Court for the Eastern District of Pennsylvania. Thomas J. Clary, J.
Stanford Shmukler, Philadelphia, Pa., for appellant.
Owen A. Neff, Washington, D. C. (Herbert J. Miller, Jr., Asst. Atty. Gen., Drew J. T. O'Keefe, U. S. Atty., Philadelphia, Pa., Beatrice Rosenberg, Philip Wilens, Attorneys, Department of Justice, Washington, D. C., on the brief), for appellee.
Before STALEY, HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
The district court ordered enforcement of a subpoena issued by the Acting Commissioner, Bureau of Labor-Management Reports, United States Department of Labor, directing appellant to appear and testify before an official of the Justice Department conducting an investigation for the Department of Labor. We think the order correct and affirm based on the able opinion of Judge Clary below, reported at 196 F.Supp. 749 (E.D.Pa.1961).


2
The order of the district court will be affirmed.